Title: To George Washington from Major General Israel Putnam, 27 July 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kill [N.Y] July 27th 1777

I Recd yours of the 25th respecting two Brigades holding themselves in readiness to move on the Shortest notice, and I have Issued orders accordingly, & am now going to advise with Genl Clinton in respect to Calling the militia as directed in your letter.
This Moment Mr Israel Knap D. Commissy came in from Horseneck and informs me that he Saw Genl Silliman there; & that he had it in charge from Genl Silliman to acquaint me (Sd Silliman not having time to write) that he Saw a man from blue point on long Island, who told him, that on thursday last he Saw & Counted One hundred Sail Opposite to Sd point passing Eastward & that there were more that came after. Genl Silliman has not favoured me with his Informers name or Character, nor is Mr Knap able to tell it—this point I understand is on the South side of the Island nearly Opposite to Huntington & East of Rockaway inlet—this account corresponds very well with the time of their Sailing. With esteem & respect I am your most Obedt humble Servant

Israel Putnam

